Campbell J.,
dissenting:
I do not think that a negotiable promissory note can be made except for a sum certain. This is an old and familiar doctrine, which is laid down by the best authorities without qualification. And while it is undoubtedly true that railroad bonds and some other securities of like character, made by corporations, have been held negotiable, yet there is no real difference between these and ordinary negotiable paper *244except in their being under a corporation sea], which is merely the most appropriate evidence of corporate action. The requisites of certainty, both as to time and mode of payment, have always been regarded as substantial, and as the most essential elements of paper made for circulation and payable to the holder. And although a quasi negotiability has been asserted of bills of lading and some documents of like character, yet complete negotiability has never been extended beyond such paper as has, since the statute of Anne, possessed that quality by commercial law. And it does not seem to me in harmony with any principle of law to'break down the settled rules which have given value and currency to such securities. If negotiability only meant the liability to .be sued in the name of a bearer or indorsee, it would be of little consequence. But when paper is made negotiable, it passes from one to another discharged of all equities, until its maturity. The parties who make, or accept, or indorse it, become subject to peculiar liabilities. And I do not think any thing short of a clear legislative authority should be permitted to affix such burdens or privileges to any new class of contracts.
In the case of Pollard v. Herries, 3 B. & P. 335, the action being between the immediate parties to the note, no question arose concerning its negotiable character; and there is no English case, that I am aware of, which has given any countenance to innovation on this subject. So far as any practice has existed in this State, in relation to notes payable with exchange, I believe it has not been in favor of their negotiability. The question has been raised several times in the Federal Court within my own experience, and every case I have known has held them not to possess that character. And I doubt exceedingly whether the general opinion of commercial men is by any means settled in their favor.
There is no reason why one kind of uncertainty should *245be move favored than another. It is very well settled by most courts, that a note payable in current bank bills is not negotiable. And yet the principal objections to allowing bank bills for this purpose apply to exchange. They both fluctuate in value under very similar conditions. The difference of exchange between two places has no direct connection with the expense of transporting money. It is as cheap to take money from New York to London as from London to New York, and yet there is a difference of about ten per cent, in favor of London, almost always. There are, however, no means of calculating the rate in advance; and fluctuations of several per cent, occur within a few weeks. Nor can the promise contained in the note before us be regarded as equivalent to an agreement to pay what will make a uniform sum in New York. This can only be on the assumption that the balance of exchange will always be one way; whereas it is very well known that there is no such certainty. And this note would not 'be satisfied by a payment of less than the sum mentioned in it, although it might be worth much more than the same amount in New York. It is very true that New York is likely to have balances against us, but the principle adopted, if true at all, must apply to all places.
It may be that public convenience would be subserved .by changing the existing rules. But to hold this paper negotiable would, I think, be not an application of a common law principle to a new subject, but the abrogation of a principle entirely. This would come more appropriately from another department of the government. I regret that I have not been able to satisfy myself with the conclusions of the court upon this question, which is certainly one of general interest. Upon the other points in the case I Concur.